Exhibit 10.5

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT

AND FIXTURE FILING STATEMENT

 

 

Recorder’s Cover Sheet

 

Prepared by and After

Recording, Return to

Jack Edelbrock

c/o Mayer Brown LLP

71 S. Wacker Drive

Chicago, Illinois 60606

Telephone: 312 701 7158

Taxpayer Information

GREEN PLAINS HOLDINGS II LLC, a

Delaware limited liability company

450 Regency Parkway, Suite 400

Omaha, NE 68114

Mortgagor:

Green Plains Holdings II LLC, a Delaware

limited liability company

Mortgagee: BNP Paribas, as agent Parcel Identification Number: Legal
Description: See Exhibit “A” attached.



--------------------------------------------------------------------------------

Prepared by and After

Recording, Return to

Jack Edelbrock

c/o Mayer Brown LLP

71 S. Wacker Drive

Chicago, Illinois 60606

Telephone: 312 701 7158

This mortgage contains after-acquired property provisions and constitutes a
fixture financing statement under the Iowa Uniform Commercial Code.

NOTICE: This mortgage secures credit in an amount not to exceed $345,000,000.00.
Loans and advances up to this amount, together with interest, are senior to
indebtedness to other creditors under subsequently recorded or filed mortgages
and liens.

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING STATEMENT (this “Mortgage”) is made as of June __, 2015, by and among
GREEN PLAINS HOLDINGS II LLC, a Delaware limited liability company (together
with its successors and permitted assigns, “Mortgagor”), as successor by merger
to Global Ethanol, LLC, a Delaware limited liability company, having an address
of 450 Regency Parkway, Suite 400, Omaha, NE 68114 in favor of BNP PARIBAS
(“BNPP”), as Agent (as hereinafter defined), having an address of 787 Seventh
Avenue, New York, NY 10019.

RECITALS

A. BNPP, as administrative agent and as collateral agent for the Lenders
(defined below) hereinafter identified and defined (BNPP in such capacity as
agent for the Lenders, and its successors and assigns in such capacity, being
hereinafter referred to as the “Agent”), has entered into a Term Loan Agreement
dated as of June 10, 2014 (such Term Loan Agreement, as amended
contemporaneously herewith and as the same may be amended or modified from time
to time as permitted thereunder, including amendments and restatements thereof
in its entirety as permitted thereunder, being hereinafter referred to as the
“Loan Agreement”), pursuant to which certain lenders from time to time party to
the Loan Agreement (such lenders being hereinafter referred to collectively as
the “Lenders” and individually as a “Lender”) have agreed, subject to certain
terms and conditions, to extend credit and make certain other financial
accommodations available to GREEN PLAINS PROCESSING LLC (the “Borrower”). Any
capitalized term used in this Mortgage that is not otherwise defined herein,
either directly or by reference to another document, shall have the meaning for
purposes of this Mortgage as it is given in the Loan Agreement.

 

2



--------------------------------------------------------------------------------

B. Mortgagor is a Subsidiary of the Borrower and as such will receive
substantial direct and indirect benefit from the extension of credit and other
financial accommodations made to the Borrower and the Subsidiaries.

C. The Mortgagor, has executed and delivered to the Agent a Joinder Agreement of
even date herewith (as it may from time to time be amended, restated or
otherwise modified, the “Guaranty”) pursuant to which the Mortgagor has
guarantied the obligations of the Borrower with respect to the loans made under
the Loan Agreement (the “Loans”) and the other extensions of credit and
financial accommodations made under each of the other Loan Documents, (together
with the Loans, collectively, the “Guarantied Obligations”).

D. It is a condition to the obligation of the Lenders to make the Loans that the
Mortgagor execute and deliver this Mortgage to secure the Guarantied Obligations
and all direct obligations of the Mortgagor with respect to the Loans
(collectively, the “Obligations Secured”).

GRANT:

NOW, THEREFORE, (A) in consideration of Ten Dollars ($10.00) in hand paid, the
receipt and sufficiency of which are hereby acknowledged and (B) in
consideration of the foregoing Recitals, for the purpose of securing the
complete and timely performance and payment of all present and future
indebtedness, liabilities and obligations which the Mortgagor has from time to
time incurred or may incur or be liable to the Lenders and the Agent (each, a
“Secured Party”, collectively, the “Secured Parties”) under or in connection
with the Obligations Secured, the Mortgagor hereby GRANTS, REMISES, RELEASES,
ALIENS, CONVEYS, MORTGAGES AND WARRANTS to Agent (for the benefit of the Secured
Parties), and their successors and assigns, the real estate legally described in
Exhibit A hereto (the “Land”) in Kossuth County (the “County”), Iowa (the
“State”); together (i) with all right, title and interest, if any, that the
Mortgagor may now have or hereafter acquire in and to all improvements,
buildings and structures of every nature whatsoever now or hereafter located on
the Land; and (ii) all air rights, water rights and powers, development rights
or credits, zoning rights or other similar rights or interests that benefit or
are appurtenant to the Land (all of the foregoing, including the Land, the
“Premises”).

 

3



--------------------------------------------------------------------------------

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Mortgagor may now have or hereafter acquire in and to any of
the following related to the Land: (a) all easements, rights of way or gores of
land or any lands occupied by streets, ways, alleys, passages, sewer rights,
water courses and public places, and any other interests in property
constituting appurtenances to the Premises, or that hereafter shall in any way
belong, relate or be appurtenant thereto, (b) all licenses, authorizations,
certificates, variances, consents, approvals and other permits now or hereafter
relating to the Real Property (as defined below), excluding any of the foregoing
items that cannot be transferred or encumbered by the Mortgagor without causing
a default thereunder or a termination thereof, (c) all hereditaments, gas, oil
and minerals (with the right to extract, sever and remove such gas, oil and
minerals) located in, on or under the Premises, (d) all split or division rights
with respect to the Land and easements of every nature whatsoever and (e) all
other rights and privileges thereunto belonging or appertaining and all
extensions, additions, improvements, betterments, renewals, substitutions and
replacements to or of any of the rights and interests described in clauses (a),
(b), (c) and (d) above (all of the foregoing, the “Property Rights”).

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Mortgagor may now possess or hereafter acquire in and to all
fixtures and appurtenances of every nature whatsoever now or hereafter located
in or on, or attached to, or used or intended to be used in connection with (or
with the operation of), the Premises, including (a) all apparatus, machinery and
equipment of the Mortgagor (to the extent that any of the foregoing constitute
“fixtures” under applicable law); and (b) all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the foregoing (all items listed in the foregoing clauses (a) and (b), the
“Fixtures”). Mortgagor and Agent agree that the Premises and all of the Property
Rights and Fixtures owned by the Mortgagor (collectively the “Real Property”)
shall, so far as permitted by law, be deemed to form a part and parcel of the
Land and for the purpose of this Mortgage to be real estate and covered by this
Mortgage.

TOGETHER WITH all the estate, right, title and interest, if any, of the
Mortgagor in and to (i) all judgments, insurance proceeds, awards of damages and
settlements resulting from condemnation proceedings or the taking of the Real
Property, or any part thereof, under the power of eminent domain or for any
damage (whether caused by such taking or otherwise) to the Real Property, or any
part thereof, or to any rights appurtenant thereto, and all proceeds of any sale
or other disposition of the Real Property or any part thereof (it being
understood that, except as otherwise provided herein or in the Loan Agreement,
the Mortgagor is hereby authorized to collect and receive such awards and
proceeds and to give proper receipts and acquittance therefor, and to apply the
same as provided herein); (ii) all contract rights, general intangibles, actions
and rights in action relating to the Real Property, including all rights to
insurance proceeds and unearned premiums arising from or relating to damage to
the Real Property; (iii) all plans and specifications, designs, drawings and
other information, materials and matters heretofore or hereafter prepared
relating to the Real Property; and (iv) all proceeds, products, replacements,
additions, substitutions, renewals and accessions of and to the Real Property
(the rights and interests described in this paragraph, the “Intangibles”).

 

4



--------------------------------------------------------------------------------

The Mortgagor (i) pledges and assigns to the Agent from and after the date of
the effectiveness hereof (including any period of redemption), primarily and on
a parity with the Real Property, and not secondarily, all rents, issues and
profits of the Real Property and all rents, issues, profits, revenues,
royalties, bonuses, rights and benefits due, payable or accruing (including all
deposits of money as advance rent, for security, as earnest money or as down
payment for the purchase of all or any part of the Real Property) under any and
all present and future leases, contracts or other agreements relative to the
ownership or occupancy of all or any portion of the Real Property (all of the
foregoing, the “Rents”), and (ii) except to the extent such a transfer or
assignment is not permitted by the terms thereof, transfers and assigns to Agent
all such leases, contracts and agreements (including all the Mortgagor’s rights
under any contract for the sale of any portion of the Mortgaged Property and all
revenues and royalties under any oil, gas and mineral lease relating to the Real
Property) (collectively the “Leases”); provided however, that subject to the
terms of the Loan Agreement, so long as no Event of Default has occurred and is
continuing, a license is hereby given to Mortgagor to collect and use such
Rents.

All of the property described above, including the Land, the Premises, the
Property Rights, the Fixtures, the Real Property, the Intangibles, the Rents and
the Leases, is called the “Mortgaged Property.”

Nothing herein contained shall be construed as constituting the Agent a
mortgagee-in-possession in the absence of the taking of title and/or possession
of the Mortgaged Property by the Agent. Nothing contained in this Mortgage shall
be construed as imposing on the Agent any obligation of any lessor under any
Lease of the Mortgaged Property in the absence of an explicit assumption thereof
by the Agent. In the exercise of the powers herein granted the Agent, prior to
Agent taking title to or possession of the Mortgaged Property, no liability
shall be asserted or enforced against the Agent, all such liability being
expressly waived and released by the Mortgagor, except for any such liability
arising on account of the Agent’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final, non-appealable
order.

TO HAVE AND TO HOLD the Mortgaged Property, and all other properties, rights and
privileges hereby conveyed or assigned, or intended so to be, unto the Agent,
its beneficiaries, successors and assigns, forever for the uses and purposes
herein set forth. Except to the extent such a release or waiver is not permitted
by applicable law, the Mortgagor hereby releases and waives all rights of
redemption or reinstatement, if any, under and by virtue of any of the laws of
the State, and the Mortgagor hereby covenants, represents and warrants that, at
the time of the execution and delivery of this Mortgage, (a) the Mortgagor has
good and marketable fee simple title to the Mortgaged Property, with lawful
authority to grant, remise, release, alien, convey, mortgage and warrant the
Mortgaged Property, (b) the title to the Mortgaged Property is free and clear of
all encumbrances, except the Permitted Liens (as defined in the Loan Agreement)
and (c) except for the Permitted Liens, the Mortgagor will forever defend the
Mortgaged Property against all claims in derogation of the foregoing.

 

5



--------------------------------------------------------------------------------

SECURITY AGREEMENT AND FINANCING STATEMENT

The Agent and the Mortgagor further agree that if any of the property herein
mortgaged is of a nature so that a security interest therein can be created and
perfected under the Uniform Commercial Code in effect in the State (the “Code”),
this Mortgage shall constitute a security agreement, fixture filing and
financing statement, and for that purpose, the following information is set
forth:

(a) In addition to the foregoing grant of mortgage, the Mortgagor hereby grants
a continuing security interest to the Agent for the benefit of the Secured
Parties in that portion of the Mortgaged Property in which the creation and/or
perfection of a security interest is governed by the Code.

(b) The “Debtor” is the Mortgagor and the “Secured Party” is the Agent for the
benefit of itself and the other Secured Parties.

(c) The name and address of the Debtor are as set forth in the Preamble to this
document.

(d) The name and address of the Secured Party are as set forth in the Preamble
to this document.

(e) The description of the types or items of property covered by this financing
statement is: All of the Mortgaged Property in which a security interest may be
perfected pursuant to the Code.

(f) The description of the real estate to which collateral is attached or upon
which collateral is located is set forth on Exhibit A.

(g) The Agent may file this Mortgage, or a reproduction hereof, in the real
estate records or other appropriate index, as a financing statement for any of
the items specified herein as part of the Mortgaged Property. Any reproduction
of this Mortgage or of any other security agreement or financing statement is
sufficient as a financing statement.

The Mortgagor authorizes the Agent to file any financing statement, continuation
statement or other instrument that the Agent or the Required Lenders (as defined
in the Loan Agreement) may reasonably deem necessary or appropriate from time to
time to perfect or continue the security interest granted above under the Code.

FIXTURE FILING

To the extent permitted by law, (i) all of the Fixtures are or are to become
fixtures on the Land and (ii) this instrument, upon recording or registration in
the real estate records of the proper office, shall constitute a
“fixture-filing” within the meaning of Sections 9-604 and 9-502

 

6



--------------------------------------------------------------------------------

of the Code as in effect on the date hereof. Subject to the terms and conditions
of the Loan Agreement, the remedies for any violation of the covenants, terms
and conditions of the agreements herein contained shall be as prescribed herein,
in any other Loan Document, or by general law, or, as to that part of the
security in which a security interest may be perfected under the Code, by the
specific statutory consequences now or hereafter enacted and specified in the
Code, all at the election of the Required Lenders (as defined in the Loan
Agreement).

THE FOLLOWING PROVISIONS SHALL ALSO CONSTITUTE AN INTEGRAL PART OF THIS
MORTGAGE:

1. Payment of Taxes on this Mortgage. Without limiting any provision of the Loan
Agreement, the Mortgagor agrees that, if the government of the United States or
any department, agency or bureau thereof or if the State or any of its
subdivisions having jurisdiction shall at any time require documentary stamps to
be affixed to this Mortgage or shall levy, assess or charge any tax, assessment
or imposition upon this Mortgage or the credit or indebtedness secured hereby or
the interest of any Secured Party in the Premises or upon any Secured Party by
reason of or as holder of any of the foregoing then, the Mortgagor shall pay for
such documentary stamps in the required amount and deliver them to the Agent or
pay (or reimburse the Agent for) such taxes, assessments or impositions. The
Mortgagor agrees to provide to the Agent, at any time upon request, official
receipts showing payment of all taxes, assessments and charges that the
Mortgagor is required or elects to pay under this Section. The Mortgagor agrees
to indemnify each Secured Party against liability on account of such documentary
stamps, taxes, assessments or impositions, whether such liability arises before
or after payment of the Obligations Secured and regardless of whether this
Mortgage shall have been released.

2. Leases Affecting the Real Property. All future lessees under any Lease made
after the date of recording of this Mortgage shall, at the direction of the
Required Lenders (as defined in the Loan Agreement) or at the Agent’s option and
without any further documentation, attorn to the Agent as lessor if for any
reason the Agent becomes lessor thereunder, and, upon demand after an Event of
Default has occurred and is continuing, pay rent to the Agent, and the Agent
shall not be responsible under such Lease for matters arising prior to the Agent
becoming lessor thereunder; provided that the Agent shall not become lessor or
obligated as lessor under any such Leases unless and until it shall have been
directed by the Required Lenders (as defined in the Loan Agreement) to do so, or
it shall elect in writing to do so.

3. Use of the Real Property. The Mortgagor agrees that it shall not (a) permit
the public to use any portion of the Real Property in any manner that could
reasonably be expected to impair the Mortgagor’s title to such property, or to
make possible any claim of easement by prescription or of implied dedication to
public use, provided Mortgagor has actual knowledge of such use; (b) institute
or acquiesce in any proceeding to change the zoning classification of the Real
Property, nor shall the Mortgagor change the use of the Mortgaged Property in
any material way, without the consent of the Required Lenders (as defined in the
Loan Agreement), which consent shall not be unreasonably withheld; and
(c) permit any material legal or economic waste to occur with respect to the
Mortgaged Property.

 

7



--------------------------------------------------------------------------------

4. Insurance. Subject to Section 10.1 of the Loan Agreement, the Mortgagor
shall, at its sole expense, obtain for, deliver to, assign to and maintain for
the benefit of the Agent, until the Obligations Secured are paid in full,
insurance policies relating to the Mortgaged Property as specified in the Loan
Agreement. Prior to an Event of Default, use of insurance proceeds shall be
governed by Sections 10.1 and 6.2.3 of the Loan Agreement. Each such policy
shall name the Agent as additional insured or loss payee, as applicable, under a
standard mortgage endorsement. If an Event of Default exists and is continuing,
and the Agent has given notice to the Mortgagor that the Agent intends to
exercise its rights under this Section 4, then the Agent shall be entitled to
(a) adjust any casualty loss and (b) apply the proceeds thereof as provided in
Section 8 of this Mortgage.

5. Real Property Taxes. The Mortgagor covenants and agrees to pay before
delinquent all real property taxes, assessments, ground rent, if any, water and
sewer rents, fees and charges, levies, permit, inspection and license fees and
other dues, charges or impositions, including all charges and license fees for
the use of vaults, chutes and similar areas adjoining the Land, maintenance and
similar charges and charges for utility services, in each instance whether now
or in the future, directly or indirectly, levied, assessed or imposed on the
Premises or the Mortgagor and whether levied, assessed or imposed as excise,
privilege or property taxes; provided that the foregoing shall not require the
Mortgagor to pay any of the foregoing so long as it shall contest the validity
thereof in good faith by appropriate proceedings and shall set aside on its
books adequate reserves with respect thereto in accordance with GAAP.

6. Condemnation Awards. Subject to the terms of the Loan Agreement, the
Mortgagor assigns to the Agent, as additional security, all awards of damage
resulting from condemnation proceedings or the taking of or injury to the Real
Property for public use (“Eminent Domain Proceedings”). If an Event of Default
exists and is continuing and the Agent has given notice to the Mortgagor that
the Agent intends to exercise its rights under this Section 6, then the Agent
shall be entitled to (a) participate in and/or direct (at the sole discretion of
the Required Lenders (as defined in the Loan Agreement)) any Eminent Domain
Proceedings and (b) apply the proceeds thereof as provided in Section 8 of this
Mortgage.

7. Remedies. Subject to the provisions of the Loan Agreement, upon the
occurrence and during the continuance of an Event of Default, including a
failure to perform or observe any of the covenants set forth in this Mortgage
that is not cured within any applicable cure period, in addition to any rights
and remedies provided for in the Loan Agreement or other Loan Document, if and
to the extent permitted by applicable law, the following provisions shall apply:

(a) Agent’s Power of Enforcement. The Agent may (i) immediately sell the
Mortgaged Property under exercise of Agent’s STATUTORY POWER OF SALE, either in
whole or in separate parcels, and in connection therewith, make and execute to
any

 

8



--------------------------------------------------------------------------------

purchaser thereof deeds of conveyance pursuant to applicable law; or
(ii) immediately foreclose this Mortgage by judicial action. In the event of
public sale, the Mortgaged Property may be sold as a whole or in parcels at the
option of Agent. The court in which any proceeding is pending for the purpose of
foreclosure of this Mortgage may, at once or at any time thereafter, either
before or after sale, without notice and without requiring bond, and without
regard to the solvency or insolvency of any person liable for payment of the
Obligations Secured, and without regard to the then value of the Mortgaged
Property or the occupancy thereof as a homestead, appoint a receiver (the
provisions for the appointment of a receiver and assignment of rents being an
express condition upon which the loans and other financial accommodations hereby
secured are made) for the benefit of the Secured Parties, with power to collect
the Rents, due and to become due, during such foreclosure suit and the full
statutory period of redemption notwithstanding any redemption. The receiver, out
of the Rents when collected, may pay reasonable costs incurred in the management
and operation of the Real Property, prior and subordinate liens, if any, and
taxes, assessments, water and other utilities and insurance, then due or
thereafter accruing, and may make and pay for any necessary repairs to the Real
Property, and may pay any part of the Obligations Secured in accordance with the
Loan Agreement or any deficiency decree entered in such foreclosure proceeding.
Upon or at any time after the filing of a suit to foreclose this Mortgage, the
court in which such suit is filed shall have full power to enter an order
placing the Agent in possession of the Real Property with the same power granted
to a receiver pursuant to this clause (a) and with all other rights and
privileges of a mortgagee-in-possession under applicable law.

(b) Agent’s Right to Enter and Take Possession, Operate and Apply Income. The
Agent shall, at the direction of Required Lenders (as defined in the Loan
Agreement) or at its option, have the right, acting through its agents or
attorneys or a receiver, with process of law, to enter upon and take possession
of the Real Property, to expel and remove any persons, goods or chattels
occupying or upon the same, to collect or receive all the Rents, to manage and
control the Real Property, to lease the Real Property or any part thereof, from
time to time, and, after deducting all reasonable attorneys’ fees and expenses
of outside counsel, and all reasonable expenses incurred in the protection,
care, maintenance, management and operation of the Real Property, to distribute
and apply the remaining net income in such order and to such of the Obligations
Secured in accordance with the Loan Agreement or any deficiency decree entered
in any foreclosure proceeding.

(c) At any time after the commencement of an action in foreclosure, or during
the period of redemption, Mortgagor waives its right to possession of the
Mortgaged Property and agrees that the court having jurisdiction of the case
shall, at Agent’s request, appoint a receiver to take immediate possession of
the Rents and the other Mortgaged Property, and to rent the Mortgaged Property
as such receiver may deem best for the interest of all interested parties. For
purposes of this Mortgage, the term “Rent” also includes “profits” and “issues.”
Such receiver shall be liable to account to Mortgagor only for the net profits,
after application of Rents to the costs and expenses of the receivership and
foreclosure and to the Obligations Secured.

 

9



--------------------------------------------------------------------------------

8. Application of the Rents or Proceeds from Foreclosure or Sale. All proceeds
of any foreclosure of this Mortgage by judicial action in any court or exercise
of the power of sale of the Mortgaged Property in any court shall (and any
decree for sale in the event of a foreclosure by judicial action shall provide
that such proceeds shall) be applied as follows:

(a) First, to all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees and legal expenses) incurred by the Agent to the
extent reimbursable under applicable law in connection with (i) the Mortgagor’s
execution, delivery and performance of this Mortgage, (ii) protecting,
preserving or maintaining the Real Property and (iii) enforcing the rights of
the Agent hereunder (collectively “Costs and Expenses”). All Costs and Expenses
shall become additional Obligations Secured when paid or incurred by the Agent
in connection with any proceeding, including any bankruptcy proceeding, to which
any Secured Party shall be a party, either as plaintiff, claimant or defendant,
by reason of this Mortgage or any indebtedness hereby secured or in connection
with the preparations for the commencement of any suit for the foreclosure,
whether or not actually commenced, or if permitted by applicable law, any sale
by advertisement.

(b) Then, to all Obligations Secured that then remain unpaid in such order as
the Required Lenders (as defined in the Loan Agreement) may determine in their
discretion.

The Mortgagor shall remain liable for any deficiency to the extent provided in
the documents that create the Obligations Secured.

9. Cumulative Remedies; Delay or Omission Not a Waiver. No remedy or right of
the Agent shall be exclusive of, but shall be in addition to, every other remedy
or right now or hereafter existing at law or in equity. No delay in the exercise
or omission to exercise any remedy or right available during the existence of
any Event of Default shall impair any such remedy or right or be construed to be
a waiver of such Event of Default or acquiescence therein, nor shall it affect
any subsequent Event of Default of the same or different nature. To the extent
permitted by applicable law, every such remedy or right may be exercised
concurrently or independently and when and as often as may be deemed expedient
by the Agent.

10. Agent’s Remedies against Multiple Parcels. If more than one property, lot or
parcel is covered by this Mortgage, and this Mortgage is foreclosed upon or
judgment is entered upon any Obligations Secured, or if Agent exercises its
statutory power of sale, execution may be made upon or Agent may exercise its
power of sale against any one or more of the properties, lots or parcels and not
upon the others, or upon all of such properties or parcels, either together or
separately, and at different times or at the same time, and execution sales or
sales by advertisement may likewise be conducted separately or concurrently, in
each case at the election of the Required Lenders (as defined in the Loan
Agreement).

 

10



--------------------------------------------------------------------------------

11. No Merger. In the event of a foreclosure of this Mortgage or exercise of
Agent’s power of sale in any court or any other mortgage or trust deed securing
the Obligations Secured, the Obligations Secured then due shall, at the option
of the Required Lenders (as defined in the Loan Agreement), not be merged into
any decree of foreclosure entered by the court, and the Agent may concurrently
or subsequently seek to foreclose one or more mortgages or deeds of trust that
also secure the Obligations Secured.

12. Notices. All notices and other communications hereunder shall be in writing
and shall be given in the manner, within the time periods and to the applicable
address identified in the Loan Agreement.

13. Governing Law. This Mortgage shall be construed, governed and enforced in
accordance with the laws of the State. Wherever possible, each provision of this
Mortgage shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Mortgage shall be prohibited by or
invalid under applicable law, such provision shall be effective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Mortgage.

14. Satisfaction of Mortgage. Upon full payment and performance of all the
Obligations Secured, or upon satisfaction of the conditions set forth in the
Loan Agreement for release of the Mortgaged Property from this Mortgage, then
the Agent shall, promptly upon request of the Mortgagor, execute and deliver to
the Mortgagor a satisfaction of mortgage or reconveyance of the Mortgaged
Property reasonably acceptable to the Mortgagor.

15. Successors and Assigns Included in Parties; Third Party Beneficiaries. This
Mortgage shall be binding upon the parties hereto and upon the successors,
assigns and vendees of the Mortgagor and shall inure to the benefit of the
parties hereto and their respective successors and assigns; all references
herein to the Mortgagor and to the Agent shall be deemed to include their
respective successors and assigns. The Mortgagor’s successors and assigns shall
include, without limitation, a receiver, trustee or debtor in possession of or
for the Mortgagor. Wherever used herein, the singular number shall include the
plural, the plural shall include the singular, and the use of any gender shall
be applicable to all genders. The Secured Parties shall be third party
beneficiaries of the Mortgagor’s representations, warranties, covenants and
agreements hereunder.

16. WAIVER OF APPRAISEMENT, VALUATION, STAY, EXTENSION AND REDEMPTION LAWS. The
Mortgagor agrees, to the full extent permitted by law, that neither the
Mortgagor nor anyone claiming through or under it shall set up, claim or seek to
take advantage of any appraisement, valuation, stay, homestead or extension law,
whether now or hereafter in force, in order to prevent or hinder the enforcement
or foreclosure of this Mortgage,

 

11



--------------------------------------------------------------------------------

exercise of statutory power of sale in any court or the absolute sale of the
Mortgaged Property or the final and absolute putting into possession thereof,
immediately after such sale, of the purchaser thereof; and the Mortgagor, for
itself and all who may at any time claim through or under it, hereby waives, to
the full extent that it may lawfully so do, the benefit of all such laws and any
right to have the assets comprising the Mortgaged Property marshaled upon any
foreclosure of the lien hereof and agrees that the Agent or any court having
jurisdiction to foreclose such lien may sell the Mortgaged Property in part or
as an entirety. To the full extent permitted by law, the Mortgagor irrevocably
waives all statutory or other rights of redemption from sale under any order or
decree of foreclosure of this Mortgage, on its own behalf and on behalf of each
and every person acquiring any interest in or title to the Mortgaged Property
subsequent to the date hereof. The Mortgagor further waives, to the full extent
it may lawfully do so, all statutory and other rights in its favor, limiting
concurrent actions to foreclose this Mortgage and the exercise of other rights
with respect to the Obligations Secured, including any right vested in the
Mortgagor or any affiliate to limit the right of the Agent to pursue or commence
concurrent actions against the Mortgagor or any such affiliate or any property
owned by any one or more of them.

17. Interpretation with Other Documents. Notwithstanding anything in this
Mortgage to the contrary, in the event of a conflict or inconsistency between
this Mortgage and the Loan Agreement, the provisions of the Loan Agreement will
govern. To the extent any provision of this Mortgage specifies performance
according to standards established by the Loan Agreement, then such
specification shall mean the performance that would be requir1ed by the Borrower
were the Borrower the owner of the Mortgaged Property and the mortgagor
hereunder.

18. Future Advances. This Mortgage is given for the purpose of securing loan
advances and other financial accommodations that any Secured Party may make to
or for the benefit of the Mortgagor pursuant and subject to the terms and
provisions of the Loan Agreement or any other document evidencing or relating to
any Obligations Secured. The parties hereto intend that, in addition to any
other debt or obligation secured hereby, this Mortgage shall secure unpaid
balances of loan advances and other financial accommodations made after this
Mortgage is delivered to the office in which mortgages are recorded in the
County, whether made pursuant to an obligation of a Secured Party or otherwise,
and in such event, such advances shall be secured to the same extent as if such
future advances were made on the date hereof, although there may be no advance
made at the time of execution hereof, although there may be no indebtedness
outstanding at the time any advance is made and although such advances may from
time to time be repaid to a zero balance and thereafter readvanced. Such loan
advances may or may not be evidenced by guarantees or notes executed pursuant to
the Loan Documents. NOTICE: This Mortgage secures credit in the amount of
$345,000,000.00. Loans and advances up to this amount, together with interest,
are senior to indebtedness to other creditors under subsequently recorded or
filed mortgages and liens.

19. Changes. Neither this Mortgage nor any term hereof may be changed, waived,
discharged or terminated orally, or by any action or inaction, but only by an
instrument in writing

 

12



--------------------------------------------------------------------------------

signed by the party against which enforcement of the change, waiver, discharge
or termination is sought. To the extent permitted by law, any agreement
hereafter made by the Mortgagor and the Agent relating to this Mortgage shall be
superior to the rights of the holder of any intervening lien or encumbrance.

20. CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES.

(a) The Mortgagor irrevocably (i) submits to the jurisdiction of any state or
federal court sitting in the State, or in such other location as may be
specified in the Loan Agreement, in any action or proceeding arising out of or
relating to this Mortgage, and the Mortgagor hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
any state or federal court sitting in the State or in such other location as may
be specified in the Loan Agreement.

(b) The provisions of the Loan Agreement contained in Sections 14.14 and 14.15
thereof are hereby incorporated by reference as if set out in their entirety in
this Mortgage.

(c) To the extent that the Mortgagor has or hereafter may acquire any immunity
from the jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Mortgagor
hereby irrevocably waives such immunity in respect of its obligations under this
Mortgage.

(d) Mortgagor waives, to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of any such action or
proceeding; consents to service of process in any such action or proceeding by
the mailing of a copy of such process to the Mortgagor at its address specified
pursuant to Section 12; and agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(e) Nothing in this Section shall affect the right of the Agent to serve legal
process in any other manner permitted by law or affect the right of the Agent to
bring any action or proceeding against the Mortgagor or its property in the
courts of any other jurisdiction.

21. Time of Essence. Time is of the essence with respect to the provisions of
this Mortgage.

22. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Mortgage. In the event an ambiguity or question
of intent or interpretation arises, this Mortgage shall be construed as if
drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Mortgage.

 

13



--------------------------------------------------------------------------------

23. Agent’s Right to Appear. After the occurrence of an Event of Default, or in
any situation where the Agent or the Required Lenders reasonably determine that
the Mortgagor’s action is not protective of the interest of the Agent in the
Mortgaged Property, Agent shall have the right to appear in and defend any legal
proceeding brought regarding the Mortgaged Property and to bring any legal
proceeding, in the name and on behalf of the Mortgagor or in the Agent’s name,
that the Required Lenders (as defined in the Loan Agreement), in their sole
discretion, determine is necessary to be brought to protect the Secured Parties’
interest in the Mortgaged Property, as long as Agent provided Mortgagor fifteen
(15) days prior written notice of its intent to bring such proceeding, except in
the event of an emergency, in which case no prior notice shall be required (but
Agent shall promptly thereafter notify Mortgagor of the bringing of such
proceeding). Nothing herein is intended to prohibit Mortgagor from bringing or
defending any suit relating to the Mortgaged Property.

24. No Liability of Secured Parties. Notwithstanding anything to the contrary
contained in this Mortgage, this Mortgage is only intended as security for the
Obligations Secured and the Secured Parties shall not be obligated to perform or
discharge, and do not hereby undertake to perform or discharge, any obligation,
duty or liability of the Mortgagor with respect to any of the Mortgaged
Property. Unless and until a Secured Party takes title or possession of the
Mortgaged Property, either through foreclosure, the taking of a deed in lieu
thereof or otherwise, no Secured Party shall be responsible or liable for the
control, care, management or repair of the Mortgaged Property or for any
negligence in the management, operation, upkeep, repair or control of the
Mortgaged Property resulting in loss or injury or death to any licensee,
employee, tenant or stranger or other person. The Mortgagor agrees to indemnify
and hold harmless the Secured Parties from and against all loss, cost and
liability incurred by the Mortgagor in connection with any of the foregoing that
are not the responsibility of the Secured Parties in accordance with this
Section; provided that the Mortgagor shall not be liable for such
indemnification to any Secured Party to the extent that resulting from such
Secured Party’s gross negligence or willful misconduct, as determined by a court
of competent jurisdiction in a final, non-appealable order.

25. Indemnity. Mortgagor unconditionally agrees to forever indemnify, defend and
hold harmless, and covenants not to sue for any claim for contribution against,
each Secured Party and their respective directors, officers, employees,
trustees, agents, financial advisors, consultants, affiliates and controlling
persons (each such person, an “Indemnitee”) for any damages, costs, loss or
expense, including response, remedial or removal costs and all fees and
disbursements of counsel for any such Indemnitee, arising out of any of the
following: (i) any presence, release, threatened release or disposal of any
Hazardous Material by Mortgagor or any subsidiary of Mortgagor or otherwise
occurring on or with respect to the Mortgaged Property, (ii) the operation or
violation of any Environmental Law by Mortgagor or any subsidiary of Mortgagor
or otherwise occurring on or with respect to the Mortgaged Property, (iii) any
claim for personal injury, property damage related to Mortgagor or any
subsidiary of Mortgagor or otherwise occurring on or with respect to the
Mortgaged Property, (iv) any claim for actual or threatened injury to,
destruction of or loss of natural resources in connection with Mortgagor or

 

14



--------------------------------------------------------------------------------

any subsidiary of Mortgagor or otherwise occurring on or with respect to the
Mortgaged Property and (v) the inaccuracy or breach of any environmental
representation, warranty or covenant by Mortgagor made herein or in any other
Loan Document (as defined in the Loan Agreement) evidencing or securing any
obligation under the Loan Documents or setting forth terms and conditions
applicable thereto or otherwise relating thereto. The foregoing indemnity shall
survive the termination of this Mortgage and shall remain in force beyond the
expiration of any applicable statute of limitations and payment or satisfaction
in full of any single claim thereunder.

26. Variable Interest Rate. The Obligations Secured include obligations that
bear interest at rates that vary from time to time, as provided in the Loan
Agreement and the other documents relating to the Obligations Secured.

27. Commercial Mortgage. Mortgagor represents and warrants to Agent that this
Mortgage and the Obligations Secured are and at all times will be for business
and commercial purposes, as defined in Iowa Code §535.2.2(a)(5), and that the
Obligations Secured do not constitute consumer credit transactions as defined in
Iowa Code §537.1301(12).

28. Non Statutory Liens. Mortgagor hereby represents, warrants and agrees that
the liens granted by this Mortgage are not the type of lien referred to in
Chapter 575 of the Code of Iowa, as now enacted or hereafter modified, amended
or replaced. Mortgagor, for itself and all persons claiming by, through or under
Mortgagor, agrees that it claims no lien or right to a lien of the type
contemplated by Chapter 575 or any other chapter of the Code of Iowa. Mortgagor
further waives all notices and rights pursuant to such laws with respect to the
liens granted by this Mortgage, and represents and warrants that it is the sole
party entitled to do so and agrees to indemnify and hold harmless Agent and
Secured Parties from and against any loss, damage, cost, and expense (including
reasonable attorneys’ fees) threatened or suffered by Agent or Secured Parties
and arising either directly or indirectly out of any claim concerning the
applicability of such laws to the liens granted by this Mortgage.

29. Redemption Period; Expenses During Redemption Period.

(a) Mortgagor hereby agrees that, in the event of judicial foreclosure of this
Mortgage and sale of the Mortgaged Property by sheriff’s sale in such
foreclosure proceeding, Agent may, at its sole option, elect:

(i) Pursuant to Iowa Code § 628.26 as now enacted or hereafter modified, amended
or replaced, to reduce the period of redemption after sale and foreclosure to
six months; or

(ii) Pursuant to Iowa Code § 628.27 as now enacted or hereafter modified,
amended or replaced, to reduce the period of redemption after sale and
foreclosure to 60 days; or

 

15



--------------------------------------------------------------------------------

(iii) Pursuant to Iowa Code § 628.28 as now enacted or hereafter modified,
amended or replaced, or any other Iowa Code Section, to reduce the period of
redemption after sale and foreclosure to such time as may then be applicable and
provided by law; or

(iv) Pursuant to Iowa Code § 654.20 as now enacted or hereafter modified,
amended or replaced, to foreclose without redemption.

(b) If the Mortgaged Property is sold at a foreclosure sale, the purchaser may,
during any redemption period allowed, make such repairs or alterations to the
Mortgaged Property as may be reasonably necessary for the proper operation,
care, preservation, protection, and insuring thereof. Any sums so paid, together
with interest thereon from the time of such expenditure at the rate of 18
percent per annum or the highest rate permitted by applicable law, if less,
shall be added to and become a part of the amount required to be paid for
redemption from such sale. This Section 29 shall not be construed to limit or
otherwise affect any other redemption provisions contained in Iowa Code § 628.

30. Limitations on Interest Rate. Notwithstanding any reference to the highest
lawful rate, maximum rate allowed by law, or other like references or terms,
such references or terms shall not be construed to establish a maximum lawful
rate of interest as contemplated by Iowa Code §535.2 since the parties have
agreed in writing to a rate of interest pursuant to Iowa Code §535.2.2. There
shall be no automatic reduction to the highest lawful rate or any other like
term as to any Mortgagor or other party barred by law from availing itself in
any action or proceeding of the defense of usury, or any Mortgagor or other
party barred or exempted from the operation of any law limiting the amount of
interest that may be paid for the loan or use of money, or in the event of this
transaction, because of its amount or purpose or for any other reason, is exempt
from the operation of any statute limiting the amount of interest that may be
paid for the loan or use of money. Mortgagor agrees that any late payment fee,
late fee, late charge, delinquency charge, or other like charge shall be
interest for the purposes of Iowa law.

31. Statutory Notice. IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS MORTGAGE
SHOULD BE READ CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO
OTHER TERMS OR ORAL PROMISES NOT CONTAINED IN THIS MORTGAGE MAY BE LEGALLY
ENFORCED. YOU MAY CHANGE THE TERMS OF THIS MORTGAGE ONLY BY ANOTHER WRITTEN
AGREEMENT. THIS NOTICE IS ALSO EFFECTIVE WITH RESPECT TO ALL OTHER CREDIT
AGREEMENTS BETWEEN THE PARTIES HERETO.

32. Limitation of Liability. Notwithstanding any other provision of this
Mortgage or any other Loan Document, the liability of the Mortgagor hereunder
shall not exceed the maximum amount of liability that the Mortgagor can incur
without rendering this Mortgage void or voidable under any applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount (and, to the extent necessary to comply with the foregoing under
any applicable law, the Obligations Secured shall be reduced to such maximum
amount).

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument is executed as of the day and year first
above written by the individual identified below on behalf of the Mortgagor (and
said individual hereby represents that s/he possesses full power and authority
to execute and deliver this instrument).

THE MORTGAGOR HEREBY DECLARES AND ACKNOWLEDGES THAT THE MORTGAGOR HAS RECEIVED,
WITHOUT CHARGE, A TRUE COPY OF THIS MORTGAGE.

 

GREEN PLAINS HOLDINGS II LLC, a Delaware limited liability company, successor by
merger to Global Ethanol, LLC, a Delaware limited liability company By:

/s/ Michelle Mapes

Name: Michelle Mapes Its: EVP-General Counsel & Corporate Secretary

 

STATE OF NEBRASKA                     )                     ) SS.
COUNTY OF DOUGLAS                     )

On this 10th day of June, 2015 before me appeared Michelle Mapes, to me
personally known, who, being by me duly sworn, did say that s/he is the
EVP-General Counsel & Corporate Secretary of GREEN PLAINS HOLDINGS II LLC, a
Delaware limited liability company, successor by merger to Global Ethanol, LLC,
a Delaware limited liability company, and that the foregoing instrument was
signed on behalf of such company, pursuant to due authority, properly exercised,
and s/he acknowledged such instrument to be the free act and deed of such
company.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.

 

/s/ Angela Y. Madathil

Notary Public

My term expires:    1/5/2016